PER CURIAM.
We affirm the revocation of appellant’s community control but remand with directions to enter a written order specifying the conditions of community control appellant was found to have violated, in conformance with the trial court’s oral pronouncement. See Gay v. State, 679 So.2d 21 (Fla. 1st DCA 1996); Robinson v. State, 609 So.2d 89 (Fla. 1st DCA 1992). Appellant need not be present for this clerical correction. Bontrager v. State, 678 So.2d 518 (Fla. 1st DCA 1996).
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.